Citation Nr: 0518205	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk







INTRODUCTION

The veteran served on active duty in the United States Army 
as an enlisted soldier from December 1941 to April 1943 and 
as a commissioned officer from April 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


In June 2005, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In June 2005, 
the Board granted this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served as an infantry platoon commander with the 
5307th Provisional Unit ("Merrill's Marauders") in India and 
Burma during the Second World War.  In this capacity, he was 
awarded the Combat Infantry Badge (CIB) evidencing service 
under hostile enemy fire.  It is the veteran's contention 
that osteoarthritis occurred as a result of his service under 
combat conditions. 

The veteran states that his "hips, legs, and back were 
hurting all the time" as a result of his "climb[ing] 
mountains, wad[ing through] streams and rivers with a 70 lb. 
pack plus rifle, ammunition, etc., while ducking Japanese 
gunfire."  He also contends that he has had arthritis since 
sleeping on the ground while serving with his unit from 1943 
until 1945.  The earliest record of an osteoarthritic 
condition is a 1976 VA diagnosis of degenerative joint 
disease.  The veteran was also diagnosed with Paget's 
disease, a bone disorder, in 1978 and was denied service 
connection for it in June 1981.  There was no timely 
disagreement offered by the veteran and the RO's decision 
became final in June 1982.  A "pagetic deformity" was 
listed in a May 1999 VA endocrinology report as being a 
potential cause of the veteran's degenerative arthritis.  
However, a June 2002 letter from the veteran's VA physician 
indicates, with rationale, that there is no relationship 
between the veteran's osteoarthritis and his Paget's disease.  
This presents a conflict in evidence that must be resolved 
before a final decision can be made on the current claim.

It is noted, that the veteran does not possess medical 
credentials and is not competent to render an opinion as to 
causation of a medical condition such as osteoarthritis.  
Therefore, the veteran's allegation that the onset of 
arthritis occurred in service under combat conditions does 
not carry probative weight.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran, however, has made 
specific assertions as to pain in his joints during combat, a 
condition for which he, as a combat veteran, is competent to 
report.  38 C.F.R. § 3.104(d).  He has not been afforded a VA 
examination, to include an opinion as to whether the 
complaints of joint pain while in combat represented the 
onset of osteoarthritis.  VA's duty to assist requires that 
we obtain the medical opinion evidence necessary to 
adjudicate his claim.


In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the etiology of the veteran's 
osteoarthritis.  In this regard, the 
examiner, based on examination findings, 
historical records, and medical 
principles, should give a medical 
opinion, with full rationale, as to the 
etiology of the veteran's 
osteoarthritis/degenerative joint 
disorder, including whether the condition 
was medically caused by his combat 
service, to include his joint pains 
during such service.  The examiner should 
specify exactly what joints are affected 
by osteoarthritis and his/her opinion 
should also specifically address Paget's 
disease and its role, or lack thereof, in 
contributing or causing the veteran's 
osteoarthritis.

2.  After the foregoing, the RO should 
review the veteran's claim.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


